Election/Restrictions
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim 14
Claims 14 is drafted as a non-statutory “use” claim and as such is an improper process claim (see MPEP 2173.05(q)).  In the interest of compact prosecution, the claim has been interpreted as a method of use claim like that of claim 13.  In response to this restriction requirement, Applicant is required to amend the claim as a proper process claim in order to have compact prosecution in the present application.  


REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Processes, Products, and/or Apparatuses:
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention. When an application includes claims to more than one product, process, or apparatus, the first invention of the category first mentioned in the claims of the application and the first recited invention of each of the other categories related thereto will be considered as the “main invention” in the claims. In the case of non-compliance with unity of invention and where no additional fees are timely paid, the international search and/or international preliminary examination, as appropriate, will be based on the main invention in the claims. See PCT Article 17(3)(a), 37 CFR 1.475(d), 37 CFR 1.476(c) and 37 CFR 1.488(b)(3).
As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I.        Group I, claims 1-12 drawn to a cosmetic composition comprising a) a particulate material comprising a shell and a core, where said shell comprises a water-insoluble material having refractive index (ns) of 1.2 to 2.0 at 25degrees C and wavelength of 589 nm and core comprises a fluid having refractive index (ns) of 1.2 to 2.0 at 25 C and wavelength of 589 nm and core comprises a fluid having refractive index (nc) of 1.2 to 2.0 and wavelength of 589 nm and core comprises a fluid having refractive index (nc) of at least 1.0 at 25 °C and wavelength of 589 nm and where oil absorption capacity of said particulate material is at least 300 g/100 g measured by ASTM S281-95 by Spatula Rub-out using linseed oil; and b) a particulate silicone elastomer having average particle diameter of 0.1 to 100 µm, wherein ratio of the amount of said particulate material to that of said particulate silicone elastomer is 1:3.5 to 3.5:1 parts by weight, and wherein the composition comprises 2.5 to 10 wt% of the particulate material.  

II.       Group II, claims 13-14, drawn to a method of blurring surface imperfections of skin comprising a step of applying therein a cosmetic composition comprising a) a particulate material comprising a shell and a core, where said shell comprises a water-insoluble material having refractive index (ns) of 1.2 to 2.0 at 25degrees C and wavelength of 589 nm and core comprises a fluid having refractive index (ns) of 1.2 to 2.0 at 25 C and wavelength of 589 nm and core comprises a fluid having refractive index (nc) of 1.2 to 2.0 and wavelength of 589 nm and core comprises a fluid having refractive index (nc) of 

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: They are not joined by a special technical feature.

The expression "special technical feature" refers to those features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.  A technical feature which is common to the groups, but recognized by the prior art cannot be considered to be a special technical feature where the groups lack unity in view of the prior art (i.e. a posteriori) see MPEP 1850. 

The technical feature that is shared by the groups is a cosmetic composition comprising a) a particulate material comprising a shell and a core, where said shell comprises a water-insoluble material having refractive index (ns) of 1.2 to 2.0 at 25 °C and wavelength of 589 nm and core comprises a fluid having refractive index (ns) of 1.2 to 2.0 at 25 C and wavelength of 589 nm and core comprises a fluid having refractive index (nc) of 1.2 to 2.0 and wavelength of 589 nm and core comprises a fluid having refractive index (nc) of at least 1.0 at 25 °C and wavelength of 589 nm and where oil absorption capacity of said particulate material is at least 300 g/100 g measured by ASTM S281-95 by Spatula Rub-out using linseed oil; and b) a particulate silicone elastomer having average particle diameter of 0.1 to 100 µm, wherein ratio of the amount of said particulate material to that of said particulate silicone elastomer is 1:3.5 to 3.5:1 parts by weight, and wherein the composition comprises 2.5 to 10 wt% of the particulate material.
  
However, this product is known in view of the prior art of Dong et al. WO 2017/071886 (10/27/2015) (5/13/2020 IDS) in view of WO 2016/152872 (9/29/2016) (5/13/2020 IDS). 
      
Dong et al. also aims to provide skin care compositions that give a better blurring effect whilst improving lightness.  (See Abstract and page 1, lines 26-30).  Specifically, it discloses examples and claims a combination of an oil absorbing particulate material (porous silica) and a silicone elastomer.  Furthermore, as indicated in the Table at page 13 the porous silica employed in the examples has an oil absorption of 300 g/100g (this reads on the oil absorption capacity in accordance with that required for component (a) of the composition) and the silicone elastomer used is the specific material (DC9509) employed in the examples of the instant application (i.e. is in accordance with the requirement of component (b) of the composition).  


Dong et al. does not teach a cosmetic composition that comprises a shell and a core.  This deficiency is made up for with the teachings of WO 2016/152872.

WO 2016/152872 teaches a cosmetic having a high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect.  A cosmetic additive is also disclosed that comprises core-shell silica particles having an average particle size of 0.1-30 μm, an outer shell thickness of 5-500 nm, and an outer shell thickness 0.5-20% of the average particle size. (See Abstract).  WO 2016/152872 credits the silica particles in part with assisting with this light-diffusing effect that minimizes wrinkles. (See [001]-[0005]).

It would have been prima facie obvious for one of ordinary skill in the art making the Dong cosmetic composition to use the silica core shell particles of WO 2016/152872 in order to have high shielding property with which it is possible to make wrinkles inconspicuous by a light-diffusing effect as taught by WO 2016/152872.

Because the common technical feature of the groups is taught by the prior art, the groups lack unity of invention a posteriori and the common technical feature does not rise to the level of a special technical feature as required by PCT Rules 13.1 and 13.2. Thus, restriction between the groups is proper.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

            Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH  CHICKOS
Examiner
Art Unit 1619

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619